Citation Nr: 0513789	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of mononucleosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1975 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), continuing the veteran's rating of 30 
percent for residuals of mononucleosis.

In his July 2003 statement, the veteran's representative has 
raised the issue of entitlement to a total rating based on 
individual unemployability.  This issue has not been 
addressed by the RO and is referred to them for actions 
deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the January 2003 VA examiner ordered 
various laboratory tests to be performed; however, the 
results of those tests are not included in the veteran's case 
file.  The results of these tests should be obtained and 
associated with the veteran's claims folder.

In the veteran's representative's July 2003 statement, he 
argued that the veteran should be rated under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354, which relates to chronic 
fatigue syndrome (CFS).  He stated that the veteran's current 
complaints and symptoms and the medical evidence of record 
support a diagnosis of CFS.  The Board notes that the veteran 
was diagnosed with CFS in December 1990 and was then service 
connected for residuals of mononucleosis in a March 1991 
rating decision based on this diagnosis.  During the January 
2003 VA examination, the veteran complained of feeling weak, 
tired, unable to do any work, and generalized aches.  

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the results of 
the laboratory tests ordered during the 
January 2003 VA examination for 
association with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
obtain from her the names and addresses 
of all medical care providers, VA or non-
VA, which treated her for residuals of 
mononucleosis or CFS, since November 
2001.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the extent of the veteran's residuals of 
mononucleosis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is requested to 
comment on the representative's July 2003 
statements regarding the veteran's 
symptoms and CFS.

The examiner should indicate whether the 
veteran suffers from residuals of 
mononucleosis and/or CFS.  The physician 
is asked to explain the similarities and 
differences between residuals of 
mononucleosis and CFS.  The examiner 
should indicate whether there is any 
relationship between mononucleosis and 
CFS.  If there is no relationship between 
the two diseases, the examiner is 
requested to provide an opinion as to 
whether CFS can be aggravated by 
mononucleosis, and if so, does the 
veteran's residuals of mononucleosis 
aggravate any diagnosed CFS.    

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's residuals of 
mononucleosis, to include chronic fatigue 
syndrome, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and her representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


